Award reversed and matter remitted, with costs against the State Industrial Board to abide the event, on the ground that there is no legal proof that the accident in question happened at the time mentioned in the findings, nor is there any proof as to the extent of reduced earning capacity during the period covered by the award, nor was any written notice of injury served within thirty days, or any finding excusing the lack of such notice, or any finding that the employer had knowledge of the accident. All concur.